 




EXHIBIT 10.2
EXECUTION VERSION
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS,
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES
IN ACCORDANCE WITH APPLICABLE LAWS.
HOLLYWOOD MEDIA CORP.
FORM OF COMMON STOCK PURCHASE WARRANT
 

Warrant No. ___   Date of Original Issuance: March 15, 2006

     Hollywood Media Corp., a Florida corporation (together with any entity that
shall succeed to or assume the obligations of Hollywood Media Corp. hereunder,
the “Company"), hereby certifies that, for value received, ____________or its
registered assigns (the “Holder"), is entitled to purchase from the Company up
to a total of ___shares of common stock, par value $.01 per share (the “Common
Stock"), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares") at an exercise price equal to $4.29 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price"), at any time
and from time to time from and after the date hereof and through and including
November 22, 2010 (the “Expiration Date"), and subject to the following terms
and conditions:
     1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
given to such terms in the Note Purchase Agreement dated November 22, 2005 to
which the Company and the original Holder are parties (the “Purchase
Agreement"). The term “Common Stock” shall include the Company’s common stock,
par value $.01 per share as authorized on the date of the Purchase Agreement and
any other securities or property of the Company or of any other person

 



--------------------------------------------------------------------------------



 



(corporate or otherwise) which the Holder at any time shall be entitled to
receive on the exercise hereof in lieu of or in addition to such common stock,
or which at any time shall be issuable in exchange for or in replacement of such
common stock.
     2. Holder of Warrant. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register"), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary from the transferee and
transferor.
     3. Recording of Transfers. Subject to Section 6, the Company shall register
the transfer of any portion of this Warrant in the Warrant Register, upon
surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company at its address specified herein. As a
condition to the transfer, the Company may request a legal opinion as
contemplated by the legend above and related terms of the Purchase Agreement.
Upon any such registration or transfer, a new Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant"), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
     4. Exercise and Duration of Warrants. This Warrant shall be exercisable by
the registered Holder in whole or in part at any time and from time to time on
or after the date hereof to and including the Expiration Date by delivery to the
Company of a duly executed facsimile copy of the Exercise Notice form annexed
hereto (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of such Holder
appearing on the books of the Company). At 6:30 p.m., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value. The Company may not call or redeem all or
any portion of this Warrant without the prior written consent of the Holder. If
at any time (i) this Warrant is exercised after one year from the date of
issuance of this Warrant but before the Expiration Date and (ii) during the
Trading Day period immediately preceding the holder’s delivery of an Exercise
Notice in respect of such exercise, a Registration Statement (as defined in the
Registration Rights Agreement) covering the Warrant Shares that are the subject
of the Exercise Notice (the “Unavailable Warrant Shares”) is not available for
the resale of such Unavailable Warrant Shares, the holder of this Warrant also
may exercise this Warrant as to any or all of such Unavailable Warrant Shares
and, in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the aggregate Exercise Price, elect
instead to receive upon such exercise a reduced number of shares of Common Stock
(the “Net Number”) determined according to the following formula (a “Cashless
Exercise”):
Net Number = (A x B) – (A x C)
———————
B

-2-



--------------------------------------------------------------------------------



 



For purposes of the foregoing formula:
A = the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.
B = the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
VWAP = For any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price per share of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price per share of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.
There cannot be a Cashless Exercise unless “B” exceeds “C”.
     5. Delivery of Warrant Shares.
          (a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant upon exercise unless this Warrant ceases to be
further exercisable for additional Warrant Shares. Upon delivery of the Exercise
Notice to the Company (with the attached Warrant Shares Exercise Log) at its
address for notice set forth herein and upon payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, the Company shall promptly (but in no event later than three Trading
Days after the Date of Exercise (as defined herein)) issue and deliver to the
Holder, a certificate for the Warrant Shares issuable upon such exercise, which,
unless otherwise required by the Purchase Agreement, shall be free of
restrictive legends. A “Date of Exercise” means the date on which the Holder
shall have delivered to Company: (i) the Exercise Notice (with the Warrant
Exercise Log attached to it), appropriately completed and duly signed and
(ii) except in the case of a Cashless Exercise, payment in full of the Exercise
Price in immediately available funds or federal funds for the number of Warrant
Shares so indicated by the Holder to be purchased.

-3-



--------------------------------------------------------------------------------



 



          (b) If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
          (c) If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases in a bona fide arm’s length
transaction for fair market value (in an open market transaction or otherwise)
the number of shares of Common Stock necessary to deliver in satisfaction of a
bona fide arm’s length sale for fair market value by the Holder of the Warrant
Shares which the Holder was entitled to receive upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the Holder’s total sales price
(including brokerage commissions, if any) for the shares of Common Stock so sold
and (2) at the option of the Holder, either reinstate the portion of the Warrant
and equivalent number of Warrant Shares for which such exercise was not honored
or deliver to the Holder the number of shares of Common Stock that would have
been issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide the Company written notice and
reasonably detailed documentation indicating the amounts requested by the Holder
in respect of the Buy-In.
          (d) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
     6. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
     7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon

-4-



--------------------------------------------------------------------------------



 




cancellation hereof, or in lieu of and substitution for this Warrant, a New
Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and ownership thereof and customary
and reasonable indemnity. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.
     8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
     9. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
          (a) Stock Dividends and Splits, Recapitalizations, Etc. If the
Company, at any time while this Warrant is outstanding, (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock or subdivides the
outstanding shares of Common Stock into a larger number of shares (by any stock
split, recapitalization or otherwise), then in each such case the Exercise Price
shall be proportionately reduced and the number of Warrant Shares shall be
proportionately increased, and (ii) combines outstanding shares of Common Stock
into a smaller number of shares (by reverse stock split, recapitalization, or
otherwise), then in each such case the Exercise Price shall be proportionately
increased and the number of Warrant Shares shall be proportionately decreased.
Any adjustment made pursuant to clauses (i) and (ii) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or immediately
after the effective date of such subdivision or combination (as the case may
be). If any event requiring an adjustment under this paragraph occurs during the
period that an Exercise Price is calculated hereunder, then the calculation of
such Exercise Price shall be adjusted appropriately to reflect such event.
          (b) Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case the Exercise Price shall be
appropriately adjusted. Any adjustment made pursuant to this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such distribution. If

-5-



--------------------------------------------------------------------------------



 




any event requiring an adjustment under this paragraph occurs during the period
that an Exercise Price is calculated hereunder, then the calculation of such
Exercise Price shall be adjusted appropriately to reflect such event.
          (c) Fundamental Transactions.
               (i) If, at any time while this Warrant is outstanding, (1) the
Company effects any merger or consolidation of the Company with or into another
Person, (2) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (3) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (4) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. Any such successor or surviving entity
shall be deemed to be required to comply with the provisions of this paragraph
(c) and shall insure that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
               (ii) Notwithstanding subsection (i) above, if on or before the
120th day following the date of this Warrant the Company enters into a
definitive agreement (provided that such agreement can be subject to customary
closing conditions, such as receipt of shareholder approval) for a Fundamental
Transaction that constitutes a Change of Control (as defined below) and the
price per share of Common Stock for purposes of such Change of Control
transaction is (A) between $6.00 and $6.99 per share (as adjusted for any stock
splits, dividends, or combinations), then the Exercise Price shall be adjusted
immediately to be equal to 110% of the Exercise Price in effect immediately
before entry into such definitive agreement and (B) at least $7.00 per share (as
adjusted for any stock splits, dividends, or combinations), then the Exercise
Price shall be adjusted immediately to be equal to 115% of the Exercise Price in
effect immediately before entry into such definitive agreement; provided,
however that if such

-6-



--------------------------------------------------------------------------------



 



definitive agreement subsequently is terminated without consummating such of
Change of Control transaction, then the Exercise Price as adjusted as a result
of entering into such definitive agreement shall be readjusted to the Exercise
Price in effect immediately before entry into such definitive agreement.
(iii) “Change of Control” means any of the following events:
a) the consolidation, merger, or other business combination (including, without
limitation, a reorganization or recapitalization) of the Company with or into
another Person (other than (A) any such transaction in which holders of the
Company’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, the voting power of the surviving
entity or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (B) pursuant to a merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company);
b) the sale or transfer of all or substantially all of the Company’s assets; or
c) a purchase, tender, or exchange offer made to and accepted by the holders of
more than the 50% of the outstanding shares of Common Stock.
          (d) Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.
          (e) Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
          (f) Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least 1% in
such rate; provided, however, that any adjustments which by reason of this
Section 9(f) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.

-7-



--------------------------------------------------------------------------------



 



          (g) Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least five
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
     10. Payment of Exercise Price. Upon exercise of this Warrant the Holder
shall pay the Exercise Price in immediately available funds unless it is a
Cashless Exercise in accordance with Section 4 hereof.
     11. No Fractional Shares. No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by Bloomberg L.P. (or the successor to its function of
reporting share prices) on the date of exercise.
     12. Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent and delivered by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to Hollywood Media Corp., 2255
Glades Road, #221A, Boca Raton, Florida 33431. Attn: Chief Accounting Officer
with a copy to the legal department, Facsimile No.: (561) 998-2974, or (ii) if
to the Holder, to the address or facsimile number appearing on the Warrant
Register or such other address or facsimile number as the Holder may provide to
the Company in accordance with this Section.
     13. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any

-8-



--------------------------------------------------------------------------------



 



corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
     14. Miscellaneous.
          (a) This Warrant shall be binding on and inure to the benefit of the
parties hereto and the respective successors and assigns of the Holder it being
understood that transfers of this Warrant by the Holder are subject to the
legend set forth of the face hereof. Subject to the preceding sentence, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant. This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.
          (b) All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings to resolve any dispute concerning the interpretations,
enforcement and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”), although depositions may be taken in other locations. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
          (c) The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

-9-



--------------------------------------------------------------------------------



 



          (d) In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
          (e) The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holder of this Warrant against
such impairment.
          (f) This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof. In
connection with an exercise of this Warrant in accordance with the terms hereof,
upon the surrender of this Warrant and the payment of the aggregate Exercise
Price (or by means of a Cashless Exercise if permitted hereunder), the Warrant
Shares so purchased shall be and be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the later of the date
of such surrender or payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.

            HOLLYWOOD MEDIA CORP.
      By:           Name:   Mitchell Rubenstein        Title:   Chairman and
Chief Executive Officer   

-11-



--------------------------------------------------------------------------------



 



         

EXERCISE NOTICE
To Hollywood Media Corp.
     The undersigned hereby irrevocably elects to purchase ___shares of common
stock, par value $.01 per share, of Hollywood Media Corp. (“Common Stock”),
pursuant to Warrant No. ___, originally issued March 15, 2006 (the “Warrant”),
and, if not a Cashless Exercise in accordance with Section 4, encloses herewith
$___in cash, federal funds or other immediately available funds, which sum
represents the aggregate Exercise Price (as defined in the Warrant) for the
number of shares of Common Stock to which this Exercise Notice relates, together
with any applicable taxes payable by the undersigned pursuant to the Warrant.
     The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

            Print Name of Holder: _____________________


Signature: ________________________
Name:
Title:

HOLDER’S SOCIAL SECURITY OR
TAX IDENTIFICATION NUMBER:

_________________________________



Holder’s Address:


_________________________________

_________________________________


_________________________________
                     





--------------------------------------------------------------------------------



 



         

Warrant Shares Exercise Log

                                  Number of Warrant           Number of Warrant
          Shares Available to     Number of Warrant     Shares Remaining to    
Date     be Exercised     Shares Exercised     be Exercised    
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     





--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
[To be completed and signed only upon transfer of Warrant]
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto _________ the right represented by the within Warrant to purchase ___
shares of Common Stock of Hollywood Media Corp., Inc. to which the within
Warrant relates and appoints _________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
Dated: _______________, ____

            _______________________________________
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)


_______________________________________
Address of Transferee


_______________________________________


_______________________________________


Tax Identification Number or Social Security
Number of Transferee


_______________________________________
                       

In the presence of:
__________________________

